         Case 3:20-cv-00917-HZ         Document 184      Filed 10/02/20     Page 1 of 2



                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

DON'T SHOOT PORTLAND, et al


                              Plaintiff,                    Lead Case No.     3:20-CV-00917-HZ

        v.                                                  ORDER REGARDING
                                                            SETTLEMENT CONFERENCE
CITY OF PORTLAND, et al


                              Defendant.



 Michael J. McShane, District Judge

         Upon request of the parties, the above captioned matter will be set for a judicially
 supervised settlement conference before Judge Michael J. McShane on November 2, 2020.
 Counsel and their clients are to appear before Judge McShane by video conference at 9:00
 o'clock a.m., along with any persons who have settlement authority. Other parties who may be
 of assistance in settling the case are welcome to attend.

         The parties are required to submit a confidential settlement statement and accompanying
 exhibits to Judge McShane by (5:00 o'clock p.m. seven days prior to the conference). This
 statement should not exceed seven pages. PLEASE SEE ATTACHED INSTRUCTIONS
 REGARDING SETTLEMENT DOCUMENTS.

        Dated: October 2, 2020.


                                               s/Michael J. McShane
                                             Michael J. McShane
                                             United States District Judge
         Case 3:20-cv-00917-HZ             Document 184          Filed 10/02/20     Page 2 of 2




                       PREPARATION FOR SETTLEMENT CONFERENCE

All communications made in connection with the settlement conference are confidential and will
not be disclosed to anyone. Any documents requested and submitted for a settlement conference
will be maintained in chambers.

In preparation for the scheduled settlement conference, the attorneys for each party should
submit to me the following:

1.      The nature of the conflict, including a brief summary of the key claims, counterclaims (if any),
        cross-claims (if any).

2.      A brief analysis of key issues involved in the litigation.

3.      A description of the strongest and weakest points in your case, both legal and factual.

4.      A description of the strongest and weakest points in your opponent's case, both legal and factual.

5.      Status of any settlement negotiations, including the last settlement proposal made by you and to
        you.
6.      Settlement proposal that you believe would be fair.

7.      Settlement proposal that you would be willing to make in order to conclude the matter and stop
        the expense of litigation.

8.      The name of the client representative with full settlement authority.

9.      Any specific case law, statutory or regulatory provision, or evidentiary material that you would
        like Judge McShane to review as he prepares for this settlement conference; and

        In addition, please bring to the settlement conference (or email to Judge McShane in advance of
the conference) an electronic copy of a draft settlement agreement that leave appropriate space or spaces
for those settlement points or terms that remain to be negotiated and agreed upon - or at least bring (or
email in advance) proposed settlement language on points of particular complexity or nuance.

These documents should be submitted to chambers by 5:00 p.m. on        October 26, 2020.                     .

The settlement submission must be e-mailed to: michael_mcshane@ord.uscourts.gov

Thank you for your cooperation in this matter.
Hon. Michael J. McShane
U.S. District Judge
405 East Eighth Avenue
Room 5700
Eugene, OR 97401
Fax No. (541)431-4159
